DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "legal tender" in claims 1, 9 and 16 is a relative term which renders the claim indefinite.  The term "legal tender" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, what constitute a legal tender to a party may be illegal to another party. For example, the U.S. Dollars (legal tender in U.S.A. or for one entity may not be a legal tender in Russia or other parts of the world or for other entities). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (USPAP 20170228704) in view of Jung et al (USPAP 20190019191) in view of Sarkissian (USPAP 20140180787).


a printing device for printing the resource distribution documents (fig. 1); 
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to:
integrate within computer terminals, wherein the integration within the computer terminal allows for self-generation of digital resources and digital resource deployment by a user (fig. 1, abstract, 0028);
authorize the user at the computer terminal for the self-generation of digital resources (abstract, 0006);
link computer terminals to devices for remote integration and self generation of digital resources at a remote location (figs. 1 & 2; 0021 (smartphone, tablet, lap top, and so forth), 0029, 0068);
receive a request from the user via the computer terminal for the self-generation of digital resources (0006), wherein the request comprises a user selected physical denomination for digital resource deployment from one of the resource distribution accounts comprising physical denominations (0006, 0035);
generate the digital resources in the denomination requested from the physical denominations of resources in the resource distribution accounts and code for the channel, wherein generating the digital resources further comprises a tokenized authenticated digital resource denomination for deployment (0038), wherein the tokenized authenticated digital resource denomination further comprises legal tender which is anonymous as to an account and anonymous as to the user digital currency in the form of code selected from a linear dimensional code, 2D code, a snap tag code, a QR code, e.t.c.);
link to the resource distribution accounts (abstract, figs, 0006);
deploy a tokenized authenticated digital resource denomination (0038-0039); and
allow user transmission of the tokenized authenticated digital resources to a receiving party (0039, 0060-0062).

Zhou does not explicitly teach requiring secondary authorization for user access to resource distribution accounts for the self-generation of digital resources and for digital resource deployment, wherein the secondary authorization further comprises identifying an authorization required for the user to access the resource distribution account at a third party and require the user to input the authorization required for the user to access the resource distribution accounts at the third party, and wherein the input further comprises authorizing via a facial recognition scanner or a voice recognition sensor.
Jung, using the same problem solving technique, teaches requiring secondary authorization for user access to an account (resource distribution accounts for the self-generation of digital resources and for digital resource deployment), wherein the secondary authorization further comprises identifying an authorization required for the user to access the account (resource distribution account) at a second server (third party) and require the user to input the authorization required for the account (user to access the resource distribution accounts) at the second server (third party) (0042-0043), and wherein the input further comprises authorizing via a facial recognition scanner or a voice recognition sensor (0126: here, face recognition is equivalent to applicant’s facial recognition scanner).


Zhou does not explicitly teach wherein the request comprises a user selected channel for the digital resource deployment. However, Zhou teaches (claims 6-7 and 14-15) wherein the channel for digital resource deployment comprises a communication channel activated by contact or contactless triggering; and allowing transmission and deployment of the digital resource to the receiving party via the channel (0024, 0039-0040, 0060-0062). 
Sarkissian teaches the concept of a user selected channel for providing payment instrument (digital resource) to a recipient (0042, fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhou to include this feature as taught by Sarkissian for the obvious reason of enhancing the flexibility process/system.

Zhou does not explicitly teach performing a hold on the resource distribution accounts wherein performing a hold on the resource distribution accounts comprises holding resources in the resources distribution account, to match an amount of the digital resources requested therefore effectively removing the amount from the resource distribution accounts. However, official notice is hereby taken that the concept of performing a hold on accounts as recited in the claim is notoriously old and well known. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhou to include this feature 
Support for this official notice can be found in Kurian (USPAP 20170359408) at para. 0041; and Raj et al. (USPAP 20110258686) at para 0019 and 0021.

Re claim 8: Zhou does not explicitly teach wherein the computer terminals comprise of mobile device, ATM and computer terminal. However, Zhou teaches that the mobile and wearable device may include smart phone, a tablet computer, a lap top, and so forth. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhou to include a wide variety of computer terminals as recited in the claim for the obvious reason of enhancing the flexibility process/system.

Response to Arguments
Applicant's arguments filed 4/23/2020 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references appear to teach the specific use of facial recognition scanning or voice recognition as a method of authenticating a user.
Examiner respectfully disagrees. As a preliminary matter, Applicant’s Specification does not limit the biometric sensors to only the facial recognition and voice recognition (see Specs. at 0042). Furthermore, the claim language is written in the alternative (that is, facial recognition OR voice recognition). Since Jung teaches face (facial) recognition in paragraph 0126, it meets the claim limitation. Finally, using one form of biometric sensor over another for authentication purposes is purely a design choice. 

	Examiner respectfully disagrees. The different types of codes as recited in Zhou represent the tokenized authenticated digital resource denomination. These codes are considered legal tender since they are acceptable to the parties involved, and because they are codes, they are as well anonymous. 
 
      
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691